762 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GEORGE EDWARDS HAREN, PLAINTIFF-APPELLANT,v.CITY OF CANTON, COUNTY OF STARK, STATE OF OHIO, DEFENDANTS-APPELLEES.
NO. 84-3306
United States Court of Appeals, Sixth Circuit.
3/28/85

ORDER
BEFORE:  KEITH, JONES, and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of plaintiff's various miscellaneous motions and the appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the record that the district court entered an order on March 19, 1984, dismissing the complaint as to the State of Ohio and Stark County.  Plaintiff on April 11, 1984, appealed from the March 19, 1984, order.  The action as to the remaining defendant, City of Canton, was dismissed on January 11, 1985.


3
The March 19, 1984, order which plaintiff appealed disposed of fewer than all the parties involved in the action.  The district court did not expressly determine that there was no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Therefore, the order of March 19 was not final and appealable.  McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir. 1973).


4
It is ORDERED that the plaintiff's miscellaneous motions be denied and the appeal dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.